DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-24, as filed 02/08/2019, are currently pending and have been considered below.
Priority is generally acknowledged to 62/638,809 which was filed 03/05/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claim 6 is objected to because of the following informalities. Claim 6 has a typographical error: “a first potion” that should be corrected to read “a first portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step 1
The claim(s) 1-8 and 17-24 recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:
A computer-implemented method, executed on a computing device, comprising: obtaining encounter information of a patient encounter, wherein the encounter information includes machine vision encounter information; and processing the encounter information to generate an encounter transcript.
Claims 9-16 do not fall within one of the four statutory categories because the claims include signals per se. Claim 9 recites a computer program product residing on a computer readable medium, and par. [0131] of the Specification describes this term encompassing “a propagated data signal” which is not one of the four statutory categories.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like a computing device, a memory, or a processor, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the computer-implemented language, obtaining encounter information of a patient encounter wherein the encounter information includes machine vision encounter information in the context of this claim encompasses a mental process of the user a user could read such information off of a piece of paper and process it mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, and 18-24, recite additional aspects of how the obtaining and processing of data is performed in the mind but for recitation of generic computer components). For example, a user could receive the paper or audio patient encounter information in claim 1 and compare it to another paper with humanoid models in claim 5. 

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, no additional elements are identified which serve to integrate the abstract idea into a practical application, other than the abstract idea per se, because no additional elements amount to no more than limitations which: amount to mere instructions to apply an exception, see MPEP 2106.05(f), to select a particular data source or type of data to be manipulated, see MPEP 2106.05(g), or to generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h).
Dependent claims recite no additional subject matter which amount to limitations consistent with the additional elements as in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite no additional subject matter amounting to more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Santos (USP App. Pub. No. 2013/0238330) in view of Hu (“Deep Multimodal Speaker Naming” by Hu et al.).
Regarding claim 1, Santos discloses: A computer-implemented method, executed on a computing device (“perform a method comprising transcribing audio data comprising audio of one or more clinical personnel speaking while performing a surgical procedure,” par. [0006]), comprising: 
--obtaining encounter information of a patient encounter…processing the encounter information to generate an encounter transcript (“Method 300 begins at act 310, at which audio data comprising audio of one or more clinical personnel speaking while performing a clinical procedure may be transcribed, e.g., by automatic speech recognition or by a human transcriptionist,” par. [0086]).
Santos describes techniques for building and analyze patient encounter transcript but does not expressly disclose wherein the encounter information includes machine vision encounter information. Hu, in analogous art, teaches wherein the encounter information includes machine vision encounter information (FIG. 1 shows receiving audio and visual input about a scene in a television show, using machine learning to learn face and audio features, and assigning labels to the speakers (i.e., Phoebe), page 1108).
It would have been obvious to one of ordinary skill in the art to add Hu’s machine vision to Santos's computer-implemented method so that the encounter transcription would be more accurate (i.e., by verifying correct patient) and complete (i.e., by including both audio and video).

	Regarding claim 2, Santos further discloses: wherein obtaining encounter information of a patient encounter includes one or more of: obtaining encounter information from a medical professional (“Section 106 then states the name(s) of one or more of the clinical personnel involved in performing the surgical procedure,” par. [0020]); obtaining encounter information from a patient (encounter in FIG. 2 shows information coming from patient 222); and obtaining encounter information obtaining encounter information from a third party.

	Regarding claim 3, Santos further discloses: wherein the encounter information further includes audio encounter information (“audio of one or more clinical personnel speaking while performing a surgical procedure,” par. [0006]).
	
Regarding claim 4, Santos further discloses: wherein processing the encounter information to generate an encounter transcript includes: processing the encounter information to identify a speaker within the patient encounter (“Each separate set of audio data may then be tagged with an identification of the speaker(s) represented by that data,” par. [0037]).
	
Regarding claim 5, Santos does not expressly disclose, but Hu further teaches: wherein processing the encounter information to identify a speaker within the patient encounter includes: comparing the encounter information to one or more humanoid models (“our method automatically learns the fusion function of both face and audio cues,” page 1107). The motivation to combine is the same as in claim 1.
	
Regarding claim 6, Santos further discloses: wherein processing the encounter information to generate an encounter transcript includes: processing the encounter information to associate a first (“Each separate set of audio data may then be tagged with an identification of the speaker(s) represented by that data,” par. [0037]). Santos does not expressly disclose, but Hu further teaches: assigning a first role to the first encounter participant (labelling speakers with role (i.e., Phoebe) in FIG. 1). The motivation to combine is the same as in claim 1.
	
Regarding claim 7, Santos further discloses: wherein processing the encounter information to generate an encounter transcript includes: processing the encounter information to compartmentalize the encounter information into a plurality of encounter stages (“Fact extraction component 204 may then extract one or more clinical facts from the first portion of the audio data, and may determine from the extracted fact(s) what stage of the procedure was being performed,” par. [0067]).
	
Regarding claim 8, Santos further discloses: processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter (“a text report, once generated by report generation component 206, may be stored in patent history records 260, as part of the patient's medical record,” par. [0080]).

	Regarding claims 9 and 17, the claims are rejected as obvious with the same reasoning as claim 1. The Examiner notes that Santos further discloses computer readable storage media (e.g., par. [0008]) and computing components such as processors and memory (e.g., par, [0010]).

Regarding claims 10-16 and 17-24, the claims are rejected as obvious with the same reasoning as claims 2-8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626